Fitzsimoks, J.
The plaintiff engaged with defendant, through its agent at Hamburg, to take passage from there to this place. She had certain baggage which was lost on the way, hence this action. The jury rendered a verdict for $283. The baggage of defendant consisted of wearing apparel for herself and two children and some bed feathers and covering. She had a right to bring with her suitable wearing apparel for herself and children of the kind, quality and quantity befitting her station in fife, having also in view the object of her journey. She, under the circumstances related herein, had a right to include as part of her baggage the bed-clothing and feathers which she had with her, as well as necessary wearing apparel providing it was reasonable in value and quantity, Surely "no fair man would be justified in saying that wearing apparel and bedding for a woman and two children of the value of $283, unless she was a pauper, is unreasonable for her to carry as baggage. Therefore, the provision in defendant’s transportation ticket limiting its liability for loss of baggage to fifty dollars is invalid, providing it conflicts with the rule just stated. The question whether it was a reasonable provision in this case or. not was submitted to the jury. Their finding that it was unreasonable is certainly right in this instance. It was right for the trial justice to exclude the said transportation ticket because what it contained was immaterial and for the further reason that defendant failed to show due diligence to discover the original one. "We find no error.
Judgment is affirmed, with costs.
Yay Wyck, J., concurs.
Judgment affirmed.